
	
		II
		Calendar No. 42
		112th CONGRESS
		1st Session
		S. 940
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Mr. Menendez (for
			 himself, Mrs. McCaskill,
			 Mr. Tester, Mr.
			 Brown of Ohio, Mr. Reid,
			 Mr. Durbin, Mr.
			 Schumer, Mrs. Murray,
			 Mr. Leahy, Mr.
			 Reed, Mr. Nelson of Florida,
			 Mr. Lautenberg, Mr. Whitehouse, Mrs.
			 Boxer, Ms. Mikulski,
			 Mrs. Gillibrand,
			 Mr. Coons, Mr.
			 Rockefeller, Mr. Blumenthal,
			 Mr. Franken, Mr. Cardin, Ms.
			 Stabenow, Mr. Merkley,
			 Mr. Johnson of South Dakota,
			 Mr. Sanders, Mrs. Shaheen, Mrs.
			 Feinstein, and Ms. Klobuchar)
			 introduced the following bill; which was read the first time
		
		
			May 11, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To reduce the Federal budget deficit by closing big oil
		  tax loopholes, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Close Big Oil Tax Loopholes
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Senate on high gas prices.
					TITLE I—Close big oil tax loopholes
					Sec. 101. Modifications of foreign tax credit rules applicable
				to major integrated oil companies which are dual capacity
				taxpayers.
					Sec. 102. Limitation on section 199 deduction attributable to
				oil, natural gas, or primary products thereof.
					Sec. 103. Limitation on deduction for intangible drilling and
				development costs.
					Sec. 104. Limitation on percentage depletion allowance for oil
				and gas wells.
					Sec. 105. Limitation on deduction for tertiary
				injectants.
					TITLE II—Outer Continental Shelf oil and natural gas
					Sec. 201. Repeal of outer Continental Shelf deep water and deep
				gas royalty relief.
					TITLE III—Miscellaneous
					Sec. 301. Deficit reduction.
					Sec. 302. Budgetary effects.
				
			2.FindingsCongress finds that—
			(1)gas prices have
			 risen significantly largely in response to unrest in north Africa and the
			 Middle East, unrest that speculators are capitalizing on to increase oil
			 futures prices and make huge profits;
			(2)high gas prices
			 are hurting the quality of life of people of the United States, cutting into
			 savings, and jeopardizing jobs and the economic recovery of the United
			 States;
			(3)implementation of
			 the regulatory reforms enacted by Congress in the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act (Public Law 111–203; 124 Stat. 1376) to prevent
			 energy market manipulation and control excessive speculation has been delayed
			 and has been threatened with funding reductions in the House of
			 Representatives;
			(4)the United States
			 is producing more oil than any time in the last 13 years and companies hold
			 abundant inventories of oil, but the United States is still importing more than
			 11,000,000 barrels of oil per day and the Energy Information Administration
			 projects that full production in all onshore and offshore areas would reduce
			 gas prices by only 3 cents per gallon by 2030;
			(5)domestic refining
			 capacity now exceeds United States demand for refined petroleum products,
			 resulting in increased idle refinery capacity;
			(6)oil companies are
			 sitting idly on approximately 60,000,000 acres of leased Federal lands and
			 waters containing more than 11,000,000,000 barrels of oil and
			 59,000,000,000,000 cubic feet of natural gas;
			(7)the United States
			 possesses less than 2 percent of the proven oil reserves of the world, yet
			 consumes an unsustainable 25 percent of the oil production of the world;
			(8)the economy of
			 the United States suffers huge net losses in jobs and productivity from the
			 growing annual trade deficit in energy, due mainly to the outflow of
			 $250,000,000,000 or more to pay for foreign oil;
			(9)world oil prices
			 have risen steadily since the slow beginning of the global economic recovery
			 and, absent major efficiency or conservation improvements or deployment of
			 alternative fuels, those oil prices are projected to remain well above $100 per
			 barrel or higher as world demand grows as China, India and other countries
			 industrialize;
			(10)the oil
			 production policies of cartel of the Organization of the Petroleum Exporting
			 Countries (OPEC) are a large determinant of the world price of oil, so the
			 economy of the United States will be affected by decisions of OPEC as long as
			 the United States depends on oil for a significant portion of the energy
			 consumption of the United States;
			(11)the major oil
			 companies have accumulated more than $1,000,000,000,000 in net profits over the
			 last 10 years and collected more than $40,000,000,000 in tax breaks during the
			 same period, but have invested negligible amounts of those funds into research
			 and development of the production of clean and renewable fuels made in the
			 United States, leaving consumers with few if any choices at the pump;
			 and
			(12)in the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17001 et seq.), Congress
			 increased fuel economy standards for the first time in 30 years and established
			 ambitious requirements for domestic biofuels, actions that have reduced oil
			 consumption and reduced upward pressure on gas prices.
			3.Sense of Senate
			 on high gas pricesIt is the
			 sense of the Senate that—
			(1)the President and
			 Administration should be commended for recognizing the severity of high gas
			 prices and for taking appropriate actions to help reduce gas prices, including
			 actions—
				(A)to move forward
			 with expeditious and responsible domestic production in the Gulf of Mexico and
			 elsewhere;
				(B)to form a Task
			 Force led by the Department of Justice to investigate and eliminate oil and gas
			 price gouging and market manipulation;
				(C)to establish a
			 national oil savings goal to cut imports by 33 percent by 2025;
				(D)to call for
			 1,000,000 electric vehicles to be on the road by 2015;
				(E)to harmonize
			 corporate average fuel standards under section 32902 of title 49, United States
			 Code, (CAFE) and carbon pollution standards to achieve 1,800,000,000 barrels in
			 oil savings from new vehicles built before 2017, and working with stakeholders
			 to increase those savings from future year vehicles;
				(F)to establish the
			 National Clean Fleets Partnership and Green Fleet Initiative to reduce diesel
			 and gasoline use in fleets by incorporating electric vehicles, alternative
			 fuels like natural gas, and efficiency measures; and
				(G)to clarify and
			 expand the use of E-15 fuel for new motor vehicles;
				(2)Congress should
			 take additional actions to complement the efforts of the President, including
			 enacting provisions—
				(A)to encourage
			 diligent and responsible development of domestic oil and gas resources onshore
			 and off-shore;
				(B)to eliminate
			 subsidies for major oil and gas companies and use the savings to promote
			 research, development, and deployment of affordable alternative fuels and
			 vehicles;
				(C)to give consumers
			 more choices at the pump and incentives for buying vehicles that displace
			 petroleum consumption; and
				(D)to direct and
			 fund the Commodity Futures Trading Commission and the Federal Trade Commission
			 to rapidly implement the energy consumer protection requirements of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203;
			 124 Stat. 1376);
				(3)the Organization
			 of the Petroleum Exporting Countries (OPEC) should contribute to the
			 stabilization of world oil markets and prices and reduce the burden of high
			 gasoline prices borne by the consumers in the United States by using existing
			 idle oil production capacity to compensate for any supply shortages experienced
			 in member countries; and
			(4)the economic,
			 environmental, and national security of the United States depend on a sustained
			 effort to drastically reduce and eventually eliminate the dependency of the
			 United States on oil.
			IClose big oil tax
			 loopholes
			101.Modifications
			 of foreign tax credit rules applicable to major integrated oil companies which
			 are dual capacity taxpayers
				(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
					
						(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
							(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a major integrated oil company (as defined in section
				167(h)(5)(B)) to a foreign country or possession of the United States for any
				period shall not be considered a tax—
								(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
								(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
									(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
									(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
									Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
								(A)is subject to a levy of such country or
				possession, and
								(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
								(3)Generally
				applicable income taxFor
				purposes of this subsection—
								(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
								(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
									(i)persons who are not dual capacity
				taxpayers, and
									(ii)persons who are citizens or residents of
				the foreign country or
				possession.
									.
				(b)Effective
			 Date
					(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
					(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
					102.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
				(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(E)Special rule
				for certain oil and gas incomeIn the case of any taxpayer who is
				a major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, transportation, or distribution
				of oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				103.Limitation on
			 deduction for intangible drilling and development costs
				(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to amounts paid or incurred by
			 a taxpayer in any taxable year in which such taxpayer is a major integrated oil
			 company (as defined in section 167(h)(5)(B))..
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
				104.Limitation on percentage depletion
			 allowance for oil and gas wells
				(a)In generalSection 613A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
					
						(f)Application with respect to major
				integrated oil companiesIn
				the case of any taxable year in which the taxpayer is a major integrated oil
				company (as defined in section 167(h)(5)(B)), the allowance for percentage
				depletion shall be
				zero.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				105.Limitation on
			 deduction for tertiary injectants
				(a)In
			 generalSection 193 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(d)Application
				with respect to major integrated oil companiesThis section shall not apply to amounts
				paid or incurred by a taxpayer in any taxable year in which such taxpayer is a
				major integrated oil company (as defined in section
				167(h)(5)(B)).
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
				IIOuter
			 Continental Shelf oil and natural gas
			201.Repeal of
			 outer Continental Shelf deep water and deep gas royalty relief
				(a)In
			 generalSections 344 and 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15904, 15905) are repealed.
				(b)AdministrationThe
			 Secretary of the Interior shall not be required to provide for royalty relief
			 in the lease sale terms beginning with the first lease sale held on or after
			 the date of enactment of this Act for which a final notice of sale has not been
			 published.
				IIIMiscellaneous
			301.Deficit
			 reductionThe net amount of
			 any savings realized as a result of the enactment of this Act and the
			 amendments made by this Act (after any expenditures authorized by this Act and
			 the amendments made by this Act) shall be deposited in the Treasury and used
			 for Federal budget deficit reduction or, if there is no Federal budget deficit,
			 for reducing the Federal debt in such manner as the Secretary of the Treasury
			 considers appropriate.
			302.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
	
		May 11, 2011
		Read the second time and placed on the
		  calendar
	
